Citation Nr: 0304204	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than October 2, 
2001, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to June 1946.  This case comes before the Board 
of Veterans' Appeals (Board) from a March 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  The veteran canceled a 
hearing which was scheduled to be conducted in October 2001 
by a Board member in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 48.75 
decibels in the right ear and 46.25 decibels in the left ear, 
with speech recognition ability of 92 percent bilaterally; 
the veteran has level I hearing impairment in the right ear 
and level I hearing impairment in the left ear.

2.  In a document received in May 1954 the veteran sought 
service connection fungus of the ears.  

3.  Service connection for bilateral hearing loss was denied 
by the RO in December 1997; the veteran did not appeal that 
decision, and it is final.  

4.  The veteran reopened his claim of service connection for 
bilateral hearing loss on October 2, 2001.

5.  The RO granted service connection for bilateral hearing 
loss effective from October 2, 2001.  


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2002).  

2.  An effective date earlier than October 2, 2001, for the 
award of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue in this case.  In an October 
2001 letter, the VCAA was specifically cited, and applicable 
provisions notifying the veteran of his and VA's respective 
responsibilities in the development of his service connection 
claim were set out in detail.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
via RO rating decision in March 2002 and statement of the 
case (SOC) in April 2002 why his claim for service connection 
for bilateral hearing loss was granted and of the basis for 
the evaluation assigned.  A May 2002 SOC informed the veteran 
as to why an effective date earlier than that which was 
assigned was not warranted.  As to the claim currently before 
the Board concerning entitlement to an earlier effective 
date, the determination to be made depends on evidence of 
record, not on any evidence outstanding. 

The veteran has not mentioned any outstanding evidence that 
might support his claims or affect their outcome.  He has 
been afforded an audiological examination authorized by VA.  
There is no indication that the evidentiary record is 
incomplete.  The Board concludes that the RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations, and finds that it is not 
prejudicial to the veteran to adjudicate his claims on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

The record shows that as part of a May 1954 claim for 
benefits, the veteran indicated that he was treated for 
fungus of the ears during his period service.  The RO denied 
service connection for bilateral otitis externa in July 1954.  
The veteran did not express disagreement with this decision.  
In November 1997 the veteran first sought entitlement to 
service connection for bilateral hearing loss.  The RO denied 
service connection for hearing loss in December 1997 and 
notified the veteran of this decision, also in December 1997.  
The veteran did not perfect an appeal to this decision.  The 
decision is final.  Subsequently, a claim by the veteran to 
reopen his claim for service connection was received by the 
RO on October 2, 2001.  The RO granted service connection for 
bilateral hearing loss in March 2002, and assigned a 
noncompensable rating effective October 2, 2001, the date of 
the veteran's reopened claim.  The veteran thereafter 
perfected appeals to the noncompensable rating assigned as 
well as to the assigned effective date.  

On VA examination in July 1954 mild bilateral externa otitis 
was diagnosed.  Hearing loss was not diagnosed.  

A VA audio clinic note, dated in May 2000, shows that mild to 
moderate/severe bilateral sensorineural hearing loss was 
diagnosed.  A July 2000 VA audio clinic note indicates that 
the veteran was fitted for hearing aids.  


Private treatment notes dated in July and August 2001 reveal, 
respectively, that the veteran was wearing hearing aids and 
that a hearing evaluation conducted in August showed moderate 
to severe sensorineural hearing loss.  

In December 2001 VA ordered the scheduling of an audio 
examination.  VA fee-basis audiological evaluation conducted 
in January 2002 showed right ear auditory thresholds in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 35, 45, 
50 and 65 decibels, respectively.  These results translate to 
an average puretone threshold of 48.75 decibels.  Speech 
audiometry testing revealed speech recognition ability of 92 
percent in the right ear.  The veteran's left ear auditory 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were 35, 45, 50 and 55 decibels, respectively.  
These results translate to an average puretone threshold of 
46.25 decibels.  Speech audiometry testing revealed speech 
recognition ability of 92 percent in the left ear.  The 
veteran was advised to continue using his bilateral hearing 
aids.  

A lay statement received in May 2002 from a fellow serviceman 
of the veteran indicates that the veteran acted in the 
capacity of a gunner during service and also complained about 
hearing loss on many occasions during his period of service.

Laws and Regulations

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2001), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.


Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
Rating Schedule, evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests, together with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the Rating Schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and 
Diagnostic Codes 6100-6110.

This case involves an appeal as to the initial rating 
assigned with the grant of service connection.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, it is not shown that the hearing loss 
disability at issue varied in severity during the course of 
the appeal period.  Consequently, there is no evidentiary 
basis for "staged ratings" in this case.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation specifies 
that the effective date of an award of compensation based on 
an original claim or a claim reopened after final 
disallowance "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1)  the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or 
otherwise (2)  the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

38 C.F.R. § 3.155 provides that Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Analysis

Increased Rating

The veteran complains of bilateral hearing loss.  
Specifically, he asserts that his hearing acuity has 
decreased ever since he was exposed to noise as a machine 
gunner during his period of service in the Navy.

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 48.75.  
The percent of discrimination was 92.  By intersecting the 
column in Table VI (38 C.F.R. § 4.85) for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is level I.

The average puretone decibel loss for the veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four, was 46.25.  The percent of 
discrimination was 92.  The resulting numeric designation for 
the left ear is level I.  With a numeric designation of level 
I for the better ear and level I for the poorer ear, the 
point of intersection on Table VII requires assignment of a 
noncompensable evaluation.

The RO has applied the Rating Schedule accurately, and there 
is no basis under rating criteria for the assignment of a 
higher evaluation.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for bilateral hearing loss.

Other regulations provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
The first provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  

The second provision, that of 38 C.F.R. § 4.86(b), indicates 
that when the puretone threshold is 30 decibels or less at 
1,000 Hz and 70 decibels or more at 2,000 Hz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.

Neither of these provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the January 2002 audiological examination were 55 decibels or 
greater, such findings were not present in all four of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.  
Furthermore, the audiometric evaluation did not show puretone 
thresholds of either 30 decibels or less at 1,000 Hz or 70 
decibels or more at 2,000 Hz in either ear.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  The zero percent rating 
currently assigned reflects the maximum impairment shown 
during the instant appeal period, and a compensable rating is 
not warranted.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis, which supports a higher rating.  The 
evidence does not reflect that the degree of impairment more 
nearly approximates the criteria for the next higher 
evaluation under the applicable regulations.  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (2001).  
Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.

Earlier Effective Date

The veteran contends that the effective date for his award of 
service connection for bilateral hearing loss should be in 
either August 1945 or June 1946, as he submitted a claim for 
"fungus infection of the ears" in July 1954.  See VA Form 
9, received by VA in June 2002.  

The RO has assigned an effective date of October 2, 2001, for 
the award of service connection for the veteran's bilateral 
hearing loss disorder.  This date corresponds to the date of 
receipt of the veteran's reopened claim of service connection 
for hearing loss.  

While the veteran claims to have submitted a claim for 
service connection for hearing loss in as early as July 1954, 
review of the record shows that a claim for VA benefits 
received in May 1954 shows that the veteran asserted that he 
was treated for "fungus of ears" during his period of 
service.  Service connection for bilateral otitis externa was 
denied by the RO in July 1954.  

A claim for bilateral hearing loss was first received in 
November 1997.  Service connection for bilateral hearing loss 
was denied by the RO in December 1997.  The veteran did not 
timely appeal that decision, and it is final.  38 U.S.C.A. 
§ 7105.  As was noted above, the veteran again submitted a 
claim for service connection for bilateral hearing loss on 
October 2, 2001.  The December 1997 rating decision is a bar 
to an effective date earlier than when the veteran sought to 
reopen the claim, on October 2, 2001.

The controlling law and regulations, outlined above, are 
quite specific.  They provide that the effective date of a 
grant of service connection based on an original claim filed 
more than a year after the veteran's separation from service 
shall be no earlier than the date application for that 
benefit is received.  In this case, the veteran's original 
claim for service connection for hearing loss was received in 
November 1997, and finally denied by the RO in December 1997.  
His claim to reopen, received on October 2, 2001, was granted 
by the RO in March 2002.  While the veteran has asserted that 
his 1954 claim for fungus of the ears in effect constituted a 
claim for hearing loss, fungus of the ears and hearing loss, 
while both concerning the ear, are clearly separate and 
distinct disorders.  

The fact that the claimed bilateral hearing loss disability 
may have existed earlier than the effective date assigned is 
irrelevant.  The law simply does not provide for assigning an 
effective date on that basis alone.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  

For the reasons stated above, the Board concludes that, where 
the veteran contests the facts, the preponderance of the 
evidence is against the claim.  Moreover, the law, summarized 
above, provides no legal basis for granting the benefit 
sought.  Accordingly, the claim must be denied. 


	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for bilateral hearing loss is denied.

An effective date earlier than October 2, 2001, for the grant 
of service connection for bilateral hearing loss is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

